ORDER
PER CURIAM.
Tri-Star Imports, Inc. (Tri-Star) appeals from trial court’s entry of judgment in favor of William W. Sprich, M.D., (Sprich) enforcing a settlement between Tri-Star and Sprich. We affirm.1
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment in accordance with Rule 84.16(b).

. Sprich’s motions for dismissal and for attorneys fees on appeal are hereby denied. TriStar’s motion to strike is hereby granted as to pages 4-11, 13-17, 19, 21, 24-35, and 42-131.